Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1821
                 Lower Tribunal Nos. F13-29331, F14-15258
                            ________________


                             Oliver Starling,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

      Law Offices of Michelle Walsh, P.A., and Michelle R. Walsh, for
appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.